Citation Nr: 0304207	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-04 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a jaw condition.

2.  Entitlement to service connection for an ankle condition.

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from September 1966 to September 1970.  Service in 
Vietnam is indicated by the evidence of record.

In January 2001, the veteran filed an initial claim of 
entitlement to service connection for several claimed 
disabilities.  His claim was denied in a September 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Louisville, Kentucky (the RO).  The 
veteran duly appealed that decision.

Other issue

The veteran sought entitlement to service connection for 
diabetes mellitus, among other disabilities.  His claim was 
of entitlement to service connection for diabetes mellitus 
was denied by the RO in the September 2001 decision.  
However, in a November 2002 RO decision, service connection 
for diabetes mellitus was granted.  That matter has therefore 
been resolved and is no longer on appeal.  The issues 
remaining on appeal are as stated on the first page of this 
remand.
  

REMAND

In his April 2002 substantive appeal (VA Form 9), the veteran 
requested that he be allowed to present testimony at a 
personal hearing before a member of the Board of Veterans' 
Appeals (the Board) at the RO.  The RO acknowledged that 
request in a letter to the veteran dated April 29, 2002.  The 
veteran was informed that his name would be placed on a 
waiting list.  However, instead of scheduling the veteran for 
a hearing the RO transferred his VA claims folder to the 
Board in December 2002.  There is no indication that the 
veteran has withdrawn his request for a travel board hearing.  
Indeed, in a January 2003 report of contact (VA Form 113), 
the veteran's accredited representative specifically 
requested that the veteran be scheduled for a hearing at the 
RO.


To ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following action:

The RO should schedule a hearing before a traveling
member of the Board, consistent with the request of 
the veteran.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

